Case 1:17-cv-00289-JMS-MJD Document 224 Filed 04/09/19 Page 1 of 12 PageID #: 2899


                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  MICHAEL RAY STAFFORD,                            )
  et al.                                           )
                Plaintiffs,                        )
                                                   )
                v.                                 ) CASE NO. 1:17-cv-00289-JMS-MJD
                                                   )
  ROBERT E. CARTER, Jr.,                           )
  et al.                                           )
                Defendants.                        )

             STATE DEFENDANTS’ PRE-HEARING BRIEF AND
      RESPONSE TO PLAINTIFFS’ MOTION FOR PERMANENT INJUNCTION

         Defendants, Robert E. Carter, Jr. and Kristen Dauss, M.D.1, in accordance

  with the Court’s Order dated February 4, 2009, (dkt. 209) and in response to

  Plaintiffs’ motion for permanent injunction (dkt. 218), submit this memorandum for

  the Court’s consideration in advance of the remedies hearing currently set for April

  29, 2019.

       I. Introduction.
         There is no dispute that treatment of chronic Hepatitis C (“HCV”) is a serious

  matter — for the population at large and for those who are incarcerated. Rather, the

  dispute in this case has centered not on whether HCV is a serious disease, but on who

  must be treated and at what stage of progression treatment with direct action

  antiviral drugs (“DAAs”) required.




  1Dr. Dauss is the proper defendant in place of Dr. Mitcheff, having assumed the position of
  chief medical officer of the Indiana Department of Correction, effective February 25, 2019.
  Per FRCP 25(d), she is automatically substituted as a party herein.
Case 1:17-cv-00289-JMS-MJD Document 224 Filed 04/09/19 Page 2 of 12 PageID #: 2900


        The Court has already ruled on the merits of the Eighth Amendment claim

  asserted by the class, finding that the IDOC’s failure to provide DAAs to all offenders

  with chronic HCV constitutes a violation of the Eighth Amendment, and modified the

  class definition to include all current and future prisoners in IDOC custody who have

  been diagnosed, or will be diagnosed, with chronic HCV, and for whom treatment

  with DAA medication is not medically contraindicated. (dkt. 186.) Without waiving

  any issues or arguments they may raise on appeal, Defendants will not rehash old

  arguments here. The parties, at the direction of the Court, have stipulated that four

  issues will be presented for the Court’s review at the remedies hearing:

        1)     Whether the Court should issue an injunction;
        2)     If it does issue an injunction, whether it should mandate treatment with
               DAAs for Class members with HCV;
        3)     If the Court does mandate treatment with DAAs, should treatment be
               universal or should treatment be cut off at a certain level of progression
               of the disease. If the latter, where should the cutoff be; and
        4)     If the court does mandate treatment with DAAs, what is a realistic
               timeline for implementation of such a mandate.
        (dkt. 214.)
        As outlined later in this memorandum, and as will be proven at the hearing,

  Defendants have already been proactive in addressing the issues identified by the

  Court in its Order dated September 13, 2018 (dkt. 186) and the Indiana Department

  of Correction has already taken steps to treat substantially more offenders with

  chronic Hepatitis C than had previously been done. If the Court, having found an

  Eighth Amendment violation, is inclined at this stage to agree with Plaintiffs and

  issue a permanent injunction mandating treatment for all offenders who suffer


                                             2
Case 1:17-cv-00289-JMS-MJD Document 224 Filed 04/09/19 Page 3 of 12 PageID #: 2901


  chronic HCV within a certain time frame, Defendants must ensure that the Court is

  fully appraised of the staffing, logistical, and fiscal realities that surround such a

  mandate – each of which is a formidable obstacle.

        Defendants do not concede that an injunction is necessary but agree that the

  scope and construction of any permanent injunction the Court may issue must be

  addressed at the remedies hearing. Rule 65(d) requires every injunction to “state its

  terms specifically” and “describe in reasonable detail—and not by referring to the

  complaint or other document—the act or acts restrained or required.” Fed. R. Civ. P.

  65(d)(1). “[A] court has an independent duty to assure that the injunctions it issues

  comply with” these requirements. Chi. Bd. of Educ. v. Substance, Inc., 354 F.3d 624,

  631–32 (7th Cir.2003) (internal citation omitted). In addition, the fact-intensive

  nature of the claims in this lawsuit makes crafting an appropriate injunction

  particularly challenging. Books v. City of Elkhart, Ind. (Books I), 235 F.3d 292, 307

  (7th Cir.2000) (“In crafting equitable relief to comply with our judgment today, the

  district court must ensure that, although the condition that offends the Constitution

  is eliminated, Elkhart retains the authority to make decisions regarding the

  placement of the monument.”).

     II. Offenders in IDOC with HCV.

        As of March of 2019, there are approximately 4,600 offenders in IDOC with

  either acute or chronic HCV. [dkt. 214, ¶9.] Assuming that approximately 15-25% of

  these offenders will self-resolve, dkt. 100-1 at 2, approximately 3,400 to 3,900




                                            3
Case 1:17-cv-00289-JMS-MJD Document 224 Filed 04/09/19 Page 4 of 12 PageID #: 2902


  offenders are infected with chronic HCV. As Dr. Michael Mitcheff2 and IDOC Chief

  Financial Officer Christina Reagle will testify at the remedies hearing, the

  coordination and resources required to treat all of these offenders necessitates that:

  (1) IDOC must have the funds to purchase DAA drugs; (2) IDOC must have the

  staffing to support the oversight and movement of a multi-fold increase in offenders

  receiving medical treatment; and (3) Wexford of Indiana must have adequate staffing

  to support a multi-fold increase in the actual treatment of offenders. Again, if the

  Court is inclined to issue a permanent injunction mandating universal treatment,

  these changes will take time to implement given the fiscal and staffing realities

  outlined below.

      III.   Cost of Direct Action Antiviral Drugs and Current IDOC
             Budgetary Constraints3.

         As of January of 2019, the average cost for a 12-week course of DAA drugs for

  the treatment of HCV is approximately $24,868 per offender, with an additional cost

  of approximately $800 per offender for lab workups. In total, the cost to treat all

  current offenders with chronic HCV is somewhere between $87,271,200 and

  $100,105,200. This total sum does not include the administrative and staffing costs

  of providing treatment.

         By comparison, the entire IDOC medical budget for fiscal year (“FY”) 2019 is

  approximately $93,772,0004. That is the budget to treat every offender with any



  2 Dr. Mitcheff is the former IDOC Chief Medical Officer and is now an employee of Wexford
  of Indiana, a former co-Defendant in this case and the current medical provider for the
  IDOC.
  3 The information in this section is expected to be provided through the testimony of IDOC

  CFO Christina Reagle.
  4 This number includes $1.5M for the treatment of HCV with DAAs.


                                              4
Case 1:17-cv-00289-JMS-MJD Document 224 Filed 04/09/19 Page 5 of 12 PageID #: 2903


  condition they might have, from supplying ibuprofen for joint pain to chemotherapy

  for cancer. That means that, even at the low-end, treatment of all chronic HCV

  offenders would cost approximately 93% of the current medical budget and would

  only treat one disease. Very simply, Defendants’ ability to treat all offenders,

  regardless of their illness or injury, will be compromised if Defendants are ordered to

  immediately treat all offenders with HCV.

        The medical budget is set by an appropriation of the Indiana General Assembly

  on a biennial basis. If the medical services fund is insufficient to cover needed costs,

  IDOC may move dollars from other IDOC funds to the Medical Services Fund with

  the approval of the State Budget Agency (“SBA”). As CFO Reagle will testify, the

  amount of available dollars in other IDOC funds fluctuates on an annual basis. These

  fluctuations are caused by any number of factors including IDOC staffing levels, the

  annual cost of maintenance of prisons and other facilities, dollars sent to local

  communities for housing lower-level offenders, community corrections programs, and

  other costs that change on a regular basis. These fluctuations can be illustrated by

  looking at the available dollars in IDOC funds at the end of fiscal years 2014 through

  2018, which varied between $16.6M and $28.5M per year. And, of course, available

  dollars ultimately depend on how much is appropriated to the IDOC in the first

  instance.

        Perhaps most importantly, though, is the fact that there is no mechanism,

  other than a legislative appropriation, to move dollars from the State General Fund

  to the IDOC Medical Services Fund. The appropriation in House Enrolled Act 1001

  (2017) (available at http://iga.in.gov/legislative/2017/bills/house/1001#document-


                                             5
Case 1:17-cv-00289-JMS-MJD Document 224 Filed 04/09/19 Page 6 of 12 PageID #: 2904


  d4d75ee8, last accessed April 1, 2019) (“HEA 1001”) does not give the SBA authority

  to augment the dollars in the Medical Services Fund from the State General Fund.

  In contrast, HEA 1001 does give, for example, the SBA authority to augment the

  budget for Medicaid financial obligations in the event of an appropriation shortfall.

  Id. at 56, ¶2 (“Subject to the provisions of IC 12-8-1.5-11, if the sums herein

  appropriated for Medicaid current obligations and for Medicaid administration are

  insufficient to enable the office of Medicaid policy and planning to meet its

  obligations, then there is appropriated from the general fund such further sums as

  may be necessary for that purpose, subject to the approval of the governor and the

  budget agency.”).

        Defendants take issue with and seek to clarify two points in Plaintiffs’ briefing

  regarding the cost of DAAs in this matter. First, Plaintiffs indicate that treatment of

  offenders with HCV with DAAs will be “cost effective.” [dkt. 219 at 5.] That may well

  be true, not in the colloquial sense of the phrase, but using a complex definition of

  cost-effectiveness that is provided by the American Association for the Study of Liver

  Diseases. Summed up, treatment is “cost-effective” if it “provide[s] good benefit[s] for

  the resources invested, and providing such therapy to more people would be a good

  long-term    investment.”      (AASLD      Guidance      on    Cost,    available    at

  https://www.hcvguidelines.org/evaluate/cost, last accessed April 9, 2019). Even if

  treatment with DAAs may be “cost-effective” in the long run, it does not mean that

  treatment is feasible or affordable now; indeed, the AASLD guidance itself indicates

  as much, stating that cost-effectiveness determinations do not include “political or

  economic factors” that determine the “total resources that can be spent on HCV


                                             6
Case 1:17-cv-00289-JMS-MJD Document 224 Filed 04/09/19 Page 7 of 12 PageID #: 2905


  treatment.” Id. “Cost-effectiveness,” as argued by Plaintiffs in their brief, does not

  establish the ability of Defendants to actually pay for the treatment at issue.

        Second, while it is true that Defendants did not argue that cost or

  administrative convenience were relevant considerations during the Eighth

  Amendment merits phase of this action, see dkt. 219 at 13 (citing dkt. 186 at 26), both

  factors must be considered by the Court in shaping an appropriate remedy. At the

  merits phase of this lawsuit, the Court ultimately determined that the true matter at

  issue in this case is the medical standard of care. Since the IDOC had not factored

  cost or administrative convenience into that calculus, instead arguing that the

  prioritization scheme adopted from the FBOP was medically sound and passed

  constitutional muster, cost or administrative convenience were not germane to the

  arguments Defendants made during the merits phase of this lawsuit. But those issues

  are at the heart of the matter of effectively implementing this Court’s summary

  judgment order and are therefore ripe for presentation now.

     IV.Constraints on care based on current IDOC and Wexford staffing.

        IDOC contracts with Wexford of Indiana, LLC (“Wexford”) to provide medical

  services to individuals incarcerated in IDOC facilities. Pursuant to IDOC’s policy for

  the management of offenders with chronic HCV, Wexford provides treatment to such

  offenders based on individual treatment decisions made by medical professionals

  Wexford employs. Dr. Mitcheff is expected to testify that it is administratively

  feasible to treat approximately 150-180 offenders per month after a short ramp-up

  period, but that treating that many offenders will require additional staffing

  resources, including at least one additional infectious disease specialist, additional


                                            7
Case 1:17-cv-00289-JMS-MJD Document 224 Filed 04/09/19 Page 8 of 12 PageID #: 2906


  laboratory capacity, additional staff training, and administrative support. Wexford

  does not currently have the staffing and administrative capacity to treat 150-180

  offenders per month.

           Assuming that the appropriate number of DAAs can be funded and made

  available to be administered to all offenders with chronic HCV and all of the medical

  resources necessary can be obtained, treatment of the entire class of offenders can be

  completed in approximately 24 months. Because there are numerous ongoing

  requirements of chronic HCV treatment that include lab work, ultrasounds, obtaining

  of DAAs, supervision, and follow-up care, treatment of all offenders with chronic HCV

  in a timeframe less than 24 months, while maintaining the medical standard of care

  for all offenders, would be exceedingly difficult.

      V.      Proposed Implementation Plan.

           Understanding the import of this Court’s summary judgment order, IDOC has

  moved quickly to increase from the status quo the number of offenders with HCV who

  receive DAAs. CFO Reagle is expected to testify that IDOC can reasonably expect to

  secure funding through the sources identified above to treat all offenders with an

  APRI score of 0.7 or higher (approximately 793 offenders) by September 30, 2021, at

  an approximate cost of $20.3M.5 The number of offenders treated could increase if




  5 Defendants understand that the Court’s summary judgment order ruled that the medical
  standard of care was that all offenders with chronic HCV should be treated with DAAs,
  regardless of fibrosis level or APRI score. However, as outlined above, based on current fiscal
  and logistical resources, only a subset of offenders can be treated immediately, and Dr.
  Mitcheff is expected to testify that the treatment of offenders with the highest APRI scores
  first is medically preferable to a regimen of treatment without regard to any relevant medical
  factors.
                                                8
Case 1:17-cv-00289-JMS-MJD Document 224 Filed 04/09/19 Page 9 of 12 PageID #: 2907


  cost-effective pricing can be obtained for DAAs and the overall costs of DAAs are

  reduced.

        However, from September, 2021, forward and as to the remainder of the

  offender population with APRI scores below 0.7., Defendants have no ability to treat

  all remaining offenders unless funding is secured from the Indiana General Assembly

  during the 2021 legislative session. If appropriated, that funding would generally

  become available July 1, 2021, and treatment of the remaining offenders with HCV

  could commence. Therefore, and based on the evidence to be proffered at the remedies

  hearing, Defendants will request that if the Court enters an injunction as to

  treatment of the remainder of the HCV population, that such treatment be completed

  by June 30, 2023.

        Defendants further propose that the following class members should not be

  treated with DAAs because of the substantial risk of non-completion of treatment:

        1) Current IDOC offenders who have not started treatment and who have less

             than eight months (32 weeks) remaining on their sentences. Dr. Mitcheff is

             expected to testify that a medically appropriate lab workup prior to

             treatment with DAAs takes approximately six weeks, file review by the

             infectious disease specialist and prescription of DAAs takes approximately

             two weeks, a standard course of treatment with DAAs takes approximately

             12 weeks, and follow up testing is usually completed 12 weeks later to

             ensure that a negative viral load is achieved.

        2) New IDOC offenders who have less than one year and two months of actual

             time to serve. As this Court noted in its summary judgment order,


                                             9
Case 1:17-cv-00289-JMS-MJD Document 224 Filed 04/09/19 Page 10 of 12 PageID #: 2908


             approximately 15-25% of offenders with acute HCV with self-resolve,

             removing the necessity for treatment. [dkt. 186 at 15.] When an offender is

             initially tested for HCV upon intake to IDOC, it is possible that the offender

             will be in the acute stage of infection. Doing additional laboratory work

             during the first six months of incarceration will allow the IDOC to

             determine if an offender has progressed to the chronic stage of infection. If

             so, as noted above, eight months would be required to treat and then

             complete follow up testing to ensure a negative viral load. Of course, if

             during the course of the initial six-months of laboratory testing it is

             determined that an offender has advanced fibrosis or cirrhosis of the liver,

             it could be reasonably assumed that their HCV infection has progressed to

             the chronic stage and treatment could begin immediately.

          Additionally, it is prudent to emphasize that while these limitations may

   prohibit some offenders from receiving treatment while incarcerated in IDOC,

   offenders released from IDOC will be eligible for the same or similar treatment under

   Medicaid, and IDOC is statutorily required to assist offenders in applying for

   Medicaid at the time they are released from an IDOC facility. Ind. Code § 11-10-12-

   5.3.

      VI. Conclusion.
          The treatment of the offender population who have chronic Hepatitis C is a

   weighty matter, requiring careful examination of the staffing, logistical, and fiscal

   considerations inherent in expanding the scope of medical treatment for this

   population. The IDOC has already vigorously, and in good faith, moved to expand the


                                             10
Case 1:17-cv-00289-JMS-MJD Document 224 Filed 04/09/19 Page 11 of 12 PageID #: 2909


   pool of individuals who will receive treatment with DAAs to nearly 800 offenders by

   September 30, 2021. As to the remainder of the offender population, any injunction

   the Court may be inclined to enter should fairly and justly acknowledge these

   staffing, logistical, and fiscal considerations and the remedy should be crafted in a

   way that is feasible for Defendants to implement. Defendants submit that with a

   sufficient legislative appropriation, treatment of all offenders with HCV could

   reasonably be accomplished by June 30, 2023.



                                          Respectfully submitted,

                                          CURTIS T. HILL, JR.
                                          Indiana Attorney General
                                          Attorney No. 13999-20

                                   By:    Jonathan P. Nagy
                                          Deputy Attorney General
                                          Attorney No. 20975-49

   OFFICE OF THE ATTORNEY GENERAL
   Indiana Government Center South
   302 W. Washington St., 5th Floor
   Indianapolis, IN 46204
   Phone: (317) 233-8296
   FAX: (317) 232-7979
   Email: Jonathan.Nagy@atg.in.gov




                                            11
Case 1:17-cv-00289-JMS-MJD Document 224 Filed 04/09/19 Page 12 of 12 PageID #: 2910


                              CERTIFICATE OF SERVICE

         I certify that on April 9, 2019, a copy of the foregoing was filed electronically

   using the Court’s CM/ECF system, sending notice to the following parties who may

   access this filing using the Court’s system:

   Mark W. Sniderman
   SNIDERMAN NGUYEN LLP
   mark@snlawyers.com

   Robert A. Katz
   INDIANA UNIVERSITY MCKINNEY
   SCHOOL OF LAW
   rokatz@iu.edu


                                                  Jonathan P. Nagy
                                                  Deputy Attorney General

   OFFICE OF THE ATTORNEY GENERAL
   Indiana Government Center South
   302 W. Washington St., 5th Floor
   Indianapolis, IN 46204
   Phone: (317) 233-8296
   FAX: (317) 232-7979
   Email: Jonathan.Nagy@atg.in.gov




                                             12
